         Case 8:19-cv-01208-GJH Document 12 Filed 10/09/19 Page 1 of 10


                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                    (Southern Division)

____________________________________
COLLECTIVE SHARED SERVICES, LLC :
                                     :
d/b/a TruCorps                       :
                                     :
             Plaintiff and           :
             Counterclaim Defendant, :
                                     :
       v.                            :              Civil Action No. 8:19-cv-01208-GJH
                                     :
CPDA Canvass Network, LLC,           :
                                     :
             Defendant and           :
             Counterclaim Plaintiff  :
____________________________________:

                        MEMORANDUM OF LAW IN SUPPORT OF
                        DEFENDANT’S MOTION FOR SANCTIONS

       In support of its Motion for Sanctions (the “Motion”), Defendant and Counterclaim

Plaintiff CPDA Canvass Network, LLC (“CPDA”), by and through its undersigned counsel,

hereby states as follows:

                                          SUMMARY

       No good deed goes unpunished. For nearly three-quarters of a year, CPDA has tried, in

good faith, to work amicably with counsel for Plaintiff/Counterclaim Defendant CSS d/b/a

TruCorps to rein TruCorps’s wildly inappropriate behavior in violation of the Maryland Rules of

Professional Conduct, to no avail. Indeed – although it did not have to – CPDA, as a courtesy,

served a draft1 of the Motion and this supporting Memorandum of Law (the “Memorandum”) on



1
       The instant Motion has changed slightly (but not in substance) from the version sent to
counsel for TruCorps on September 24, 2019; see infra at n.2.
         Case 8:19-cv-01208-GJH Document 12 Filed 10/09/19 Page 2 of 10


TruCorps, who (after acknowledging receipt of the Motion) declined to even discuss it in any way.

See Attachment 1, Affidavit of P. Andrew Torrez (“Torrez Aff.”) at 3 ¶¶ 12-14 & Exhibit G thereto.

Accordingly, CPDA is left with no choice but to seek relief from this Court.

       Specifically, on at least fifteen separate occasions, TruCorps, by and through its principal

and sole member, Duane Stillwell, has engaged in unauthorized communications with CPDA, its

officers, employees, volunteers, and vendors despite being on actual notice via numerous letters

to counsel that such communications violate the Maryland Rules and are plainly inappropriate to

a party represented by counsel in a lawsuit filed by TruCorps.

       TruCorps’s communications are defamatory, intended to harass and to demean CPDA in

the larger non-profit community, and to interfere with CPDA’s existing third-party relationships.

These communications continue to this day. Counsel for CPDA has repeatedly and politely

requested that TruCorps cease its behavior, but those requests have fallen on deaf ears. Incredibly,

after CPDA sent a courtesy copy of this very Motion and Memorandum to opposing counsel in a

last-ditch effort to resolve this dispute without involving this Court, TruCorps’s response was to

send yet another unauthorized letter directly to CPDA.2 See Attachment 2, Affidvait of Hetal




2
        Although this is not a motion for sanctions pursuant to Rule 11 of the Federal Rules of
Civil Procedure, out of an abundance of caution and in order to exhaust every possible effort to
resolve this dispute amicably, CPDA served a prior draft of this pleading on counsel for CSS on
September 24, 2019 and gave CSS fourteen (14) days’ notice prior to filing the instant Motion
with this Court to give CSS every opportunity to redress the conduct complained of herein. The
prior draft of the Memorandum and supporting Motion was substantially similar, with the
exceptions that (a) that prior draft was consolidated into a single document; (b) this
Memorandum’s references to CSS’s subsequent conduct; and (c) typographical and stylistic edits
and corrections. A true and correct copy of that draft Motion is attached hereto. See Attachment
1, Affidavit of P. Andrew Torrez (“Torrez Aff.”) at 2-3 ¶¶ 11 & Exhibit F thereto (9/24/2019 Draft
Motion for Sanctions).

                                                 2
         Case 8:19-cv-01208-GJH Document 12 Filed 10/09/19 Page 3 of 10


Dalal (“Dalal Aff.”) at 4 ¶ 16 & Exhibit O thereto (9/28/2019 email entitled “2018 TAX

REVISIONS”).

                                      LEGAL STANDARD

       This Court has broad and inherent authority to sanction inappropriate conduct by litigants,

particularly where such conduct concerns matters regarding the maintenance of order, the

administration of justice, and the conduct of parties and parties’ counsel.            See Projects

Management Co. v. Dyncorp Intern. LLC, 734 F.3d 366 (4th Cir. 2013) (holding that courts retain

broad discretion to utilize its inherent authority to sanction conduct that is inconsistent with the

orderly administration of justice); see also United States v. Shaffer Equipment Co., 11 F.3d 450,

462 (4th Cir. 1993) (“due to the very nature of the court as an institution, it must and does have an

inherent power to impose order, respect, decorum, silence, and compliance with lawful

mandates.”).

       This broad authority of this court to sanction parties specifically extends to sanctioning

parties for violations of the Rules of Professional Conduct. Zachair, Ltd. v. Driggs, 965 F.Supp.

741, 749 (D. Md. 1997). Ex parte communications to a party represented by counsel are plainly

prohibited by Maryland Rule of Professional Conduct 4.2. This Court has specifically and

repeatedly sanctioned parties for such ex parte communications. See Chang-Williams v. United

States, No. 10-cv-00783-JKS, 2012 U.S. Dist. LEXIS 9132, *, 2012 WL 253440 (D. Md. Jan. 25,

2012); Camden v. State of Maryland, 910 F.Supp. 1115, 1117 (D. Md. 1996). This principle is so

robust as to apply even to unauthorized ex parte communications with nonparties who are

nevertheless aligned with parties to an action. See, e.g., Harlan v. Lewis, 982 F.2d 1255 (8th Cir.

1993) (in a medical malpractice action a party was sanctioned for ex parte communications made

to Plaintiff’s nonparty treating physicians). In short: this Court greatly prizes the protection that

                                                 3
         Case 8:19-cv-01208-GJH Document 12 Filed 10/09/19 Page 4 of 10


representation provides during litigation and has not hesitated to take appropriate measures to

ensure that the parties before it comply with the Maryland Rules of Professional Conduct.

        Such measures are plainly appropriate here. Plaintiff/Counterclaim Defendant TruCorps’s

conduct is extreme, egregious, and merits sanctions as set forth herein.

                                          ARGUMENT

I.      ON AT LEAST FIFTEEN (15) OCCASIONS, TRUCORPS, BY AND THROUGH
        ITS PRINCIPAL DUANE STILLWELL, ENGAGED IN UNAUTHORIZED EX
        PARTE COMMUNICATIONS WITH CPDA, ITS OFFICERS, EMPLOYEES,
        VOLUNTEERS, AND VENDORS.

        Even before this litigation was filed, TruCorps’s strategy was clear from the outset: to

harass and defame CPDA by sending emails and other unauthorized communications to CPDA’s

officers, employees, volunteers, and vendors.

        CPDA engaged counsel in connection with the underlying dispute that gave rise to this

lawsuit on February 6, 2019. See Attachment 1, Affidavit of P. Andrew Torrez (“Torrez Aff.”) at

1 ¶ 2. Five days later, counsel for CPDA informed counsel for TruCorps that CPDA was

represented by counsel and that all communications related to the dispute between the parties

should be directed to counsel and not to CPDA directly. See id. at 1 ¶ 3 & Exhibit A thereto

(2/11/19 letter from P. Andrew Torrez to Joseph E. Sandler). Counsel for TruCorps never

responded to that letter. Id. at ¶ 4. Two weeks later, counsel for CPDA reiterated (in bold-faced,

underlined type) that “all further correspondence in this matter” should be directed to counsel

and not to CPDA directly. See id. at 1 ¶ 5 & Exhibit B thereto (2/25/19 email from P. Andrew

Torrez to Joseph E. Sandler) (emphasis in original). Counsel for TruCorps never responded to that

email, either. Id. at 1 ¶ 6.




                                                 4
         Case 8:19-cv-01208-GJH Document 12 Filed 10/09/19 Page 5 of 10


       A.      TruCorps’s Unauthorized Communications Immediately After Filing the Instant
               Lawsuit in March and April of 2019.

       On March 11, 2019, TruCorps filed the instant lawsuit in state court in Maryland. See

Notice of Removal [Doc. 1], Attachment A [Doc. 1-2] (Complaint). Notwithstanding (a) having

filed a lawsuit and (b) having received two separate communications to counsel requesting,

pursuant to Maryland Rule of Professional Conduct 4.2, that all future communications relating to

this litigation be relayed only through counsel, TruCorps continued to communicate ex parte with

CPDA. Indeed, those communications resumed just four days after TruCorps filed the instant

lawsuit. See Torrez Aff. at 2 ¶ 7 & Exhibit C thereto (3/15/19 letter from P. Andrew Torrez to

Joseph E. Sandler, attaching 3/15/19 email). As a result, counsel for CPDA sent yet another

request to counsel for TruCorps requesting that TruCorps cease its behavior and advising that

CPDA was considering pursuing legal remedies in connection with these ongoing unauthorized

communications, and requesting confirmation by March 20, 2019 that, inter alia, the unauthorized

communications would stop (the “March 15 Letter”). Id. Counsel for TruCorps never responded

to the March 15 Letter. Id. at 2 ¶ 8.

       Instead, just two days later, TruCorps sent yet another email communication to CPDA.

See Attachment 2, Affidvait of Hetal Dalal (“Dalal Aff.”) at 1 ¶ 2 & Exhibit A thereto (3/22/2019

email entitled “Coerced Project Funding”). In that email – which was sent to CPDA and its

employees – TruCorps falsely claimed that CPDA failed to pay over $70,000 that it was owed,

claimed that CPDA misled TruCorps, and alleged that CPDA canvassers were unreliable. Id. at

2.

       Three days after sending the “Coerced Project Funding” email, TruCorps again contacted

CPDA and its employees, this time (falsely) claiming that CPDA had given TruCorps false


                                               5
         Case 8:19-cv-01208-GJH Document 12 Filed 10/09/19 Page 6 of 10


information. See Dalal Aff. at 1 ¶ 3 & Exhibit B thereto (3/27/19 email entitled “Money Update”)

at 1. And one week after that, TruCorps sent an email to CPDA’s in-house counsel raising

allegations regarding Make The Road. See Dalal Aff. at 1 ¶ 4 & Exhibit C thereto (4/3/19 email

entitled “Money Update – ACCE Data”).

       As a result of this flurry of unauthorized conduct, counsel for CPDA called TruCorps’s

counsel and attempted to resolve this issue over the phone on April 5, 2019 (the “April 5 Phone

Call”). See Torrez Aff. at 2 ¶ 9. Counsel for spoke with an associate, who promised to address

the situation.    Id. Further to that phone call, counsel for CPDA sent the associate an email

containing the March 15 Letter. Id. at 2 ¶ 10 & Exhibit D thereto (the “April 5 Email”).

       B.        TruCorps’s Unauthorized Communications After April 5 Phone Call in April and
                 May of 2019.

       Unfortunately, the April 5 Phone Call appeared to have no effect on TruCorps’s behavior.

Throughout the month of April, TruCorps would continue to send five more emails and other

unauthorized communications to CPDA employees complaining about various aspects of the

instant litigation and related matters, and falsely accusing CPDA and Make The Road of failing to

pay canvassers, of being legally liable for misconduct, and accruing tax liability. See Dalal Aff.

at 2 ¶ 5 & Exhibit D thereto (4/14/19 email entitled “Sleeping W The Enemy”); id. at 2 ¶ 6 &

Exhibit E thereto (4/15/19 email, same title); id. at 2 ¶ 7 & Exhibit F thereto (4/16/19 email entitled

“Math Matters”); id. at 2 ¶ 8 & Exhibit G thereto (4/19/19 email entitled “Bed Hopping”); id. at 2

¶ 9 & Exhibit H thereto (4/22/19 blog post entitled “Bed Hopping”).

       Those communications were harassing and defamatory; in them, TruCorps alleged that

CPDA handed over “member or donor money…to the enemy,” see id., and that CPDA engaged in

“non-profit payroll larceny,” see id. at 2 ¶ 7 & Exhibit F (4/16/19 “Math Matters” email), among


                                                  6
          Case 8:19-cv-01208-GJH Document 12 Filed 10/09/19 Page 7 of 10


other outrageous and false accusations.

       As a result, on May 1, 2019, when CPDA answered the instant Complaint, it also filed

Counterclaims against TruCorps. See CPDA’s Answer and Counterclaims [Doc. 5]. Count III of

CPDA’s Counterclaims alleged defamation, see id. at 10-11 ¶¶ 41-48, and Count IV alleged

tortious interference, see id. at 11-12 ¶¶ 49-54.

       TruCorps’s response was (a) to move to dismiss CPDA’s Counterclaims, see TruCorps’s

Motion to Dismiss [Doc. 8]; and (b) to continue to send the same harassing emails that gave

rise to Counts 3 and 4 in the first place.              Indeed, just two days after CPDA filed its

Counterclaims, TruCorps sent out yet another email entitled “Tragic Conceits,” that – without

naming CPDA directly – alleges that a “recklessly conceited host” improperly paid its canvassers.

See Dalal Aff. at 3 ¶ 10 & Exhibit I thereto (5/3/19 email entitled “Tragic Conceits”). That email

was sent to senior officers at CPDA. Id. TruCorps followed that up with yet another email at the

end of May – this one attacking Make the Road for hiring counsel after it had been sued by

TruCorps. Id. at 3 ¶ 11 & Exhibit J thereto (5/31/19 email entitled “How Many Lawyers Does It

Take”).

       C.      After a Brief Hiatus, TruCorps Resumes Sending Unauthorized Communications
               in August of 2019.

       CPDA is not presently aware of any unauthorized communications sent during the months

of June and July. Due to this hiatus, CPDA mistakenly believed that perhaps TruCorps had finally

decided to abide by the rules and cease sending unauthorized communications to CPDA. Sadly,

this hope was short-lived. Beginning on August 3, 2019, TruCorps resumed its war against CPDA,

sending an email to CPDA, its employees, two board members, and two funders of CPDA again

accusing CPDA of misconduct. Id. at 4 ¶ 12 & Exhibit K thereto (8/3/19 email entitled “The


                                                    7
         Case 8:19-cv-01208-GJH Document 12 Filed 10/09/19 Page 8 of 10


(Wrong) Losing Battle”). On August 21, 2019, TruCorps sent another ex parte communication to

CPDA and its employees stating that CPDA sought arbitration in court proceedings so that it could

hide its supposed wrongdoing.      Id. at 4 ¶ 13 & Exhibit L thereto (8/19/19 email entitled

“Transparency Matters”). That email was followed up just four days later by another one sent to

multiple CPDA employees claiming that CPDA misused funds by distributing large amounts of

funds to overhead “for themselves,” and this was supposedly revealed in court filings. (It is not.)

See id. at 4 ¶ 14 & Exhibit M thereto (8/23/19 email entitled “Fiscal Sponsor”). Four days after

that, TruCorps sent yet another email entitled “Who’s the Boss” to CPDA’s senior staff,

employees, and canvass directors alleging that CPDA and its affiliates failed to pay “hundreds of

thousands of dollars in fees and taxes for 2018.” See id. at 4 ¶ 15 & Exhibit N thereto (8/27/19

email entitled “Who’s the Boss”) at 1. That email further falsely claimed that W-2 statements

were “not accurate,” and directed employees and canvassers to contact CPDA. Id. at 2.

       D.      Incredibly, TruCorps Continues to Send Unauthorized Communications Even After
               Receipt of a Draft of this Motion in September of 2019.

       Left with no other choice, counsel for CPDA prepared a draft of this instant Motion.

Although no case law prevented CPDA from filing it immediately, out of an abundance of caution

and in a last-ditch effort to resolve things amicably, CPDA chose to treat this Motion procedurally

as if it were a motion for sanctions pursuant to Fed. R. Civ. P. 11, and sent a courtesy copy to

counsel for TruCorps with an opportunity to resolve the issues addressed therein. See Torrez Aff.

at 2-3 ¶ 11 & Exhibits E (9/24/2019 letter from Torrez to Sandler), F (9/24/2019 Draft Motion for

Sanctions) thereto. Counsel for TruCorps confirmed receipt of that draft Motion, but did not

otherwise engage with or discuss the substance of that Motion in any way. Id. ¶ 11-14 & Exhibit

G (9/24/2019 email from Sandler to Torrez).


                                                8
         Case 8:19-cv-01208-GJH Document 12 Filed 10/09/19 Page 9 of 10


       TruCorps’s response to this courtesy was to send yet another unauthorized email directly

to CPDA’s employees, this one titled “2018 TAX REVISIONS,” insinuating that “CPD fails to

provide current or accurate information,” and directing CPDA employees and canvassers to

“contact them [CPDA] directly.” Dalal Aff., at 5 ¶ 16 & Exhibit O thereto (9/28/2019 email

entitled “2018 TAX REVISIONS”) at 1. Counsel for CPDA promptly notified counsel for

TruCorps regarding this additional outrageous communication. Torrez Aff. at 3 ¶ 13 & Exhibit H

thereto (10/1/2019 email from Torrez to Sandler). Counsel for TruCorps declined to respond. Id.

at 3 ¶¶ 13-14.

                                        CONCLUSION

       CPDA is at the end of its rope. The fifteen ex parte communications described herein were

and are part of an ongoing effort by TruCorps to ruin CPDA’s reputation in the community and

with its employees and vendors, to spread malicious falsehoods, and to interfere with the economic

relationships between those parties and CPDA. Any one of these communications would be

sufficient to warrant sanctions under Maryland law. Taken together, these egregious and repeated

violations plainly warrant sanctions sufficient to (a) compensate CPDA for the harm it has

suffered; (b) deter future misconduct by TruCorps; and (c) maintain order and ensure the

administration of justice.

       CPDA has literally exhausted every effort to stop this conduct and comes to this court

reluctantly as a matter of last resort having been rebuffed and ignored for months.

       WHEREFORE, Defendant and Counterclaim Plaintiff CPDA respectfully requests that this

Court grant the Motion and award the relief requested therein.




                                                9
        Case 8:19-cv-01208-GJH Document 12 Filed 10/09/19 Page 10 of 10


                                            Respectfully submitted,


                                            ________/s/________________________________
                                            P. Andrew Torrez (D.Md. Bar No. 27268)
                                            THE LAW OFFICES OF P. ANDREW TORREZ,
                                            LLC
                                            28 E. Susquehanna Ave., Suite 206
                                            Towson, Maryland 21286
                                            Phone: (240) 230-7309
                                            email: patorrez@patorrez.com

                                            Attorney for Defendant/Counterclaim Plaintiff
                                            CPDA Canvass Network, LLC

Dated: October 9, 2019



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of October 2019, the foregoing Memorandum of Law

in Support of Defendant’s Motion for Sanctions was filed electronically via CM/ECF and

electronic copies were served on counsel of record.



                                            _/s/ P. Andrew Torrez____________________
                                            P. Andrew Torrez




                                               10
